DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,471,354 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double-patenting rejection is withdrawn in light of the terminal disclaimer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  Claims 1-26 are directed to a game controlling apparatus and system (i.e., apparatus) and game controlling method (i.e., process), which fall into the categories of invention.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “An object of the invention is to provide a technology that will allow players to enjoy games more casually than before” (par. 4).  The specification states that “a wide range of games to choose from…can be a disadvantage to some players having difficulty in dealing with too many choices” or dealing with “time-consuming or hard-to-play games” (par. 3).  The disclosed (and claimed) solution is to “allow[ ] other users to watch a game being played by a game player” (par. 9).  
Representative claim 15 recites the following (with emphasis):
15. A game controlling method, comprising:
controlling a game based on gameplay of a game player;
receiving instructions from the game player and forwarding the instructions for controlling the game; and
setting respective viewpoints, from among a plurality of viewpoints, serving as bases for generating respective watching screens for viewing the game offered to respective watching players, among a plurality of watching players, different from the game player, 
wherein at least one of:
(i) the setting includes employing watching player conditions regarding each of the plurality of watching players for each of the plurality of viewpoints; and 
(ii) the setting includes employing one or more predetermined conditions in setting one or more of the respective viewpoints.
The underlined portions of representative claim 15 generally encompass the abstract idea, with substantially similar features found in claims 1 and 13.  Dependent claims 2-12, 14 and 16-26 further define the abstract idea by introducing various restrictions on watching players’ opportunities (e.g., age, gender, skill level, payment of a fee) or allowing or preventing viewers selecting of various viewpoints or other graphical information.  
The abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., controlling or selling access to viewing information) as discussed in Alice Corp. v. CLS Bank, 
a fundamental economic practice (e.g., rules for conducting a game and/or Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B.V.,
a method of managing a game similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) (non-precedential); 
providing out-of-region access to regional broadcast content (e.g., broadcasting of a video game to a different region) in Affinity Labs of Texas, LLC v. DirecTV, LLC (Fed. Cir. 2016);
sending and monitoring the delivery of audio/visual information (e.g., audio/visual information of video game play), as discussed in Two-Way Media LTD. v. Comcast Cable Communications (Fed. Cir. 2017); and/or
a method of organizing human activities (e.g., allowing the human player to play the game according to rules of the game method) as discussed in Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between viewers and players of the game (Alice).  Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a game in the instant claims relate to the “fundamental economic practice” of gaming.  The abstract idea is also similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  Though the instant claims are not limited to bingo games, they encompass the management of an analogous video game.  Providing access to broadcast audio/video content covered in both Affinity Labs and Two-Way Media compares to the Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of certain methods of organizing human activity.  It is also noted the claims are akin to selling seats (i.e., viewpoints) or otherwise controlling access to a gaming or sporting event, where players compete and spectators view the competition.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways.  Similarly, the abstract idea does not improve the functioning of these physical elements.  The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h).  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, 
  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  These elements are generic computer components, which the courts have repeatedly found to be insufficient in saving a claim from abstraction.  Such features also represent extra-solution activities and/or an attempt to apply the abstract idea in a field of use (e.g., terminal devices) rather than any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea.  The specification admits “[t]he widespread acceptance of terminal devices capable of executing games” (par. 2).  This demonstrates that no particular devices are necessary to carry out the viewing the game.  Rather, well-understood, routine and conventional devices in widespread use are sufficient to carry out the abstract idea.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field.  Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. 
As an initial matter, the rejection of claims under §112 has been withdrawn in light of the explanation of claim elements provided on pages 7-8 of the Remarks section.  The Examiner interprets the claims in light of these explanations to mean that the claimed “unit” features (e.g., the watch point setting unit, etc.) are accomplished via computer processor carrying out program instructions. 
On page 9 of the Remarks, Applicant addresses the grounds of rejection under §101.  Applicant addresses only part of the grounds of rejection, namely, the portions relating to financial obligations and economic practices and those relating to managing a game (not including Smith or Guldenaar).  Applicant does not address the portions of the rejection relating to broadcasting/delivery of video content listed in the grounds of rejection.  The Examiner respectfully submits that this is insufficient to address the concerns raised in the Office action.
Nevertheless, in order to advance prosecution, the Examiner addresses the limited arguments relating to economic and gaming issues.  First, Applicant asserts that 
It is instructive to note that in Affinity Labs of Texas v. DirecTV, the court found that dissemination of regionally broadcasted content to users outside the region is a “fundamental economic and conventional business practice” that is both “well-known and historically long-standing.”  There too, no money changed hands in the representative claim and still it was considered an economic practice.  Given that the instant invention provides video content over a network, and given the ubiquity of the Internet, it is well within the scope of the claimed invention to broadcast to essentially anywhere in the world.  This would clearly meet the threshold of broadcasting “outside the region” where the players are located.  
Second, Applicant asserts there is not a sufficient connection between the instant claims and Planet Bingo.  Applicant first asserts that the game of bingo was well known Planet Bingo, Applicant seems to imply the instant claims “advance the game itself,” though it is not clear how providing viewing access to passive viewers would in any way affect the game itself.  Secondly, Applicant sates that the claimed elements “transform any general purpose computing equipment into a special purpose computing system - thereby producing a new machine for purposes of patent eligibility” (p. 9).  This argument appears to borrow language from the now-superseded Alappat decision.  Under current eligibility guidance, merely reciting an abstract idea with an instruction to “apply it” on a generic computer device does not save a claim from abstraction.
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715